Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-16, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 19-20 of U.S. Patent No. 10,810,722. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16, 19-20 are fully anticipated by patent claims 1-16, 19-20, respectively.  Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).  The following table shows that the elements of claims 1-16, 19-20 are anticipated by patent claims 1-16, 19-20.

Present Application Claims
Patent claims
1. (Currently Amended) A forensic method for identifying at least some forged documents, the method comprising, for each images: using a processor configured to determine whether at least one individual JPEG image in the stream is a forgery including: computing a first compression indicator for a first portion of the individual JPEG image at a known location; computing a second compression indicator for a second portion of the individual JPEG image that resides at a comparison location within the individual JPEG image; and determining whether the computed first compression indicator and the computed second compression indicator fulfill at least one predetermined logical riterion, and deciding whether forgery.  










2. (Currently Amended) The method according to laim 1, wherein the first portion includes one of a following group: facial photograph, bar code, and date field.  

3. (Currently Amended) The method according to laim 2, wherein the location of the first portion or the second portion is known from a data repository that stores knowledge regarding locations of specific image portions, in images with pre-known recognizable formats.  


4. (Currently Amended) The method according to laim 3, wherein the pre-known recognizable formats includes at least one of: a country-specific and a financial institution-specific cheque format.  



5. (Currently Amended) The method according to laim 1, wherein the computing f the compression indicator includes, for at least one f the first portion or the second portion of the individual JPEG image: a. computing a uantization indicator in the at least one portion which is a "before-disturb" the at least one portion to quantization quantization which is an "after-disturb" the "before-disturb" the "after-disturb" uantization indicator.  




6. (Currently Amended) The method according to laim 5, wherein the disturbing f the resonance includes changing a number of instances of at least one row/column in the at least one portion.  

7. (Currently Amended) The method according to laim 6, wherein the disturbing f the resonance includes changing the number of instances of exactly one row/column from the at least one portion.  

8. (Currently Amended) The method according to laim 6, wherein the changing f the number of instances includes removing at least one row to reduce the number of instances of at least one row from 1 to 0.  

9. (Currently Amended) The method according to laim 6, wherein the changing f the number of instances includes adding at least one row.  

10. (Currently Amended) The method according to laim 2, wherein the locations of the first portion and the second portion are determined by finding ne or more locations within the individual JPEG image possessing known characteristics of the first portion and the second portion.  

11. (Currently Amended) The method according to laim 10, wherein: the of at least one of the first portion and the second portion is that the portion includes an image of a face; and the finding of the one or more locations includes performing automatic human face detection at a plurality of locations in the individual JPEG image.  

12. (Currently Amended) The method according to claim 10, wherein: the of at least one of the first portion and the second portion is that the portion includes a bar-code; and  the finding f the one or more locations includes performing automatic bar-code detection.  

13. (Currently Amended) The method according to laim 9, wherein the adding of at least one row includes duplicating at least one row to increase the number of instances of at least one row from one to at least two.  


14. (Currently Amended) The method according to claim 1, wherein: the at least one logical criterion includes: whether the computed first compression indicator and the computed second compression indicator are on opposite sides of a predetermined resonance threshold T, and whether the computed first compression indicator and the computed second compression indicator differ to a predetermined extent elta; and the deciding includes deciding that the individual JPEG image is a when the computed first compression indicator and the computed second compression indicator are on opposite sides of resonance threshold T and the computed first compression indicator and the computed second compression indicator differ to the predetermined extent delta.  

15. (Currently Amended) The method according to laim 5, wherein the combining includes computing a ratio of the "before-disturb" the "after-disturb" 

The method according to laim 5, wherein the quantization indicator includes a sum of peak heights computed over all peaks exceeding a predetermined threshold V, in a graph of a Fourier transform of a DCT coefficient histogram of a matrix representing a gray level image generated from an image or image portion to be tested for [AltContent: rect]  

19. (Currently Amended) A forensic system for identifying at least some forged documents, the system comprising: a processor configured to determine whether at least one individual JPEG image in the stream is a forgery including: first compression indicator for a first portion at a known location; computing a second compression indicator for a second portion of the individual JPEG image that is located at a comparison location within the individual JPEG image; and determining whether the first compression indicator and the second compression indicator fulfill at least one predetermined logical criterion, and deciding whether forgery.  







20. (Currently Amended) A stored therein, the computer readable program code being configured to be executed to implement a forensic method for identifying at least some forged documents, the method comprising, for each of a stream of incoming JPEG images: using a processor configured for determining whether at least one individual JPEG image in the stream is a forgery including: computing a first compression indicator for a first portion at a known location; computing a second compression indicator for a second portion of the individual JPEG image that resides at a comparison location within the individual JPEG image; and determining whether the first compression indicator and the second compression indicator fulfill at least one predetermined logical riterion, and deciding whether forgery.   


method comprising, for each of a stream of incoming JPEG images from among 
which forgeries are to be identified: using a processor configured for 
determining whether at least one individual JPEG image in said stream is a 
replacement forgery by determining whether a first portion of said individual 
image which resides at a known location (known as a location likely to be 
replaced by a forger) within at least the individual JPEG image has or has not 
been doctored aka replaced, including: computing a double-compression 
indicator, aka face-DJPG aka F1, for the first portion at said known location;  

portion of said individual image which resides at a comparison location within 
the individual JPEG image which is known as a location unlikely to be replaced 
by a forger;  and determining whether face-DJPG and nonface-DJPG fulfill at 
least one predetermined logical criterion and deciding whether or not the 
individual JPEG image is a replacement forgery accordingly. 
 
2.  A method according to claim 1 wherein said first portion comprises one 
of the following group: facial photograph, bar code, date field. 
 
3.  A method according to claim 2 wherein the locations of the first and/or 
second portions is/are known from a data repository which stores knowledge 
regarding locations of specific image portions, in images with pre-known 
recognizable formats. 
 
4.  A method according to claim 3 wherein said pre-known recognizable 
formats comprise at least one of: a country-specific and/or version specific 
passport format, a country-specific and/or version specific driving license, a 
financial institution-specific cheque format. 
 
 5.  A method according to claim 1 wherein said computing a 
double-compression indicator comprises, for at least one portion P (said first 
and/or second portions of said individual image): a. computing a DQ (Double 
quantization) indicator in said portion P thereby to yield an f1 value, aka 
"before-disturb" DQ indicator;  b. disturbing the resonance of said portion P, 

indicator including computing the DQ indicator of the resonance-disturbed image 
thereby to yield an f2 value, aka "after-disturb" DQ indicator;  and c. 
combining said "before-disturb" DQ indicator f1 and "after-disturb" DQ 
indicator f2 values thereby to yield the double-compression indicator. 
 
 6.  A method according to claim 5 wherein said disturbing comprises 
changing the number of instances of at least one row/column in said portion P. 
 
    
7.  A method according to claim 6 wherein said disturbing comprises 
changing the number of instances of exactly one row/column from said portion P. 
 
 
8.  A method according to claim 6 wherein said changing comprises removing 
at least one row/s, thereby to reduce the number of instances of at least one 
row from 1 to 0. 
 
 9.  A method according to claim 6 wherein said changing comprises adding at 
least one row/s. 
 
 10.  A method according to claim 2 wherein the locations of first and/or 
second portions is/are determined by finding location/s within the image 
possessing known characteristics of the portion/s. 
 
 11.  A method according to claim 10 wherein the portion's known 
characteristic is that the portion includes an image of a human face and 

detection at plural locations in said image. 
 
   
12.  A method according to claim 10 wherein the portion's known 
characteristic is that the portion includes a bar-code and wherein said finding 
location/s comprises performing automatic bar-code detection. 
 
 
13.  A method according to claim 9 wherein said adding at least one row/s 
comprises duplicating at least one row/s, thereby to increase the number of 
instances of at least one row from one to at least two. 
 
    14.  A method according to claim 1 wherein said at least one logical 
criterion comprises whether or not face-DJPG and nonface-DJPG are on opposite 
sides of a predetermined resonance threshold T and whether face-DJPG and 
nonface-DJPG differ to a predetermined extent delta and wherein said deciding 
comprises deciding that the individual JPEG image is a replacement forgery if 
face-DJPG and nonface-DJPG are on opposite sides of resonance threshold T and 
face-DJPG and nonface-DJPG differ to predetermined extent delta. 
 
    



15.  A method according to claim 5 wherein said combining comprises 
computing a ratio of said "before-disturb" DQ indicator f1 and "after-disturb" 
DQ indicator f2 values. 

a sum of peak heights computed over all peaks exceeding a predetermined 
threshold V, in a graph of a Fourier transform of a DCT coefficient histogram 
of a matrix representing a gray level image generated from an image or image 
portion to be tested for double JPEG compression. 
 
19.  A forensic system for identifying at least some forged documents, the 
system comprising: a processor configured to perform, for each of a stream of 
incoming JPEG images from among which forgeries are to be identified: 
determining whether at least one individual JPEG image in said stream is a 
replacement forgery by determining whether a first portion of said individual 
image which resides at a known location (known as a location likely to be 
replaced by a forger) within at least the individual JPEG image, has or has not 
been doctored aka replaced, including: computing a double-compression 
indicator, aka face-DJPG aka F1, for the first portion at said known location;  
computing a double-compression indicator, aka nonface-DJPG aka F2, for a second 
portion of said individual image which resides at a comparison location within 
the individual JPEG image which is known as a location unlikely to be replaced 
by a forger;  and determining whether face-DJPG and nonface-DJPG fulfill at 
least one predetermined logical criterion, and deciding whether or not the 
individual JPEG image is a replacement forgery accordingly. 
 
    20.  A computer program product, comprising a non-transitory tangible 

therein, said computer readable program code adapted to be executed to 
implement a forensic method for identifying at least some forged documents, the 
method comprising, for each of a stream of incoming JPEG images from among 
which forgeries are to be identified: using a processor configured for 
determining whether at least one individual JPEG image in said stream is a 
replacement forgery by determining whether a first portion of said individual 
image which resides at a known location (known as a location likely to be 
replaced by a forger) within at least the individual JPEG image, has or has not 
been doctored aka replaced, including: computing a double-compression 
indicator, aka face-djpg aka F1, for the first portion at said known location;  
computing a double-compression indicator, aka nonface-DJPG aka F2, for a second 
portion of said individual image which resides at a comparison location within 
the individual JPEG image which is known as a location unlikely to be replaced 
by a forger;  and determining whether face-DJPG and nonface-DJPG fulfill at 
least one predetermined logical criterion and deciding whether or not the 
individual JPEG image is a replacement forgery accordingly.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC TRAN/Primary Examiner, Art Unit 2668